Filed 11/24/14 P. v. Steigman CA4/1
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


                    COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                                  DIVISION ONE

                                           STATE OF CALIFORNIA



THE PEOPLE,                                                         D065955

         Plaintiff and Respondent,

         v.                                                         (Super. Ct. No. SCD250339)

NELSON BRADFORD STIEGMAN,

         Defendant and Appellant.


         APPEAL from a judgment of the Superior Court of San Diego County,

Timothy R. Walsh, Judge. Affirmed.

         Patrick J. Hennessey, Jr., under appointment by the Court of Appeal, for

Defendant and Appellant.

         No appearance by Plaintiff and Respondent.

         Nelson Bradford Stiegman entered into a plea agreement. Pursuant to the plea

agreement Stiegman pleaded guilty to three counts of assault with force likely to produce

great bodily injury (Pen. Code,1 § 245, subd. (a)(4)). Stiegman also admitted personally



1        All further statutory references are to the Penal Code unless otherwise specified.
inflicting great bodily injury during the commission of the offenses (§ 12022.7,

subd. (b)). In return for his admissions Stiegman was promised a stipulated sentence of

seven years in prison.

       Stiegman was sentenced to the low term of two years on count 3 plus a

consecutive five-year term for the great bodily injury enhancement for a total of seven

years. Concurrent sentences were imposed on the remaining counts. The court awarded

241 days of custody and conduct credits consistent with the probation officer's

recommendations.

       Stiegman filed a timely notice of appeal and obtained a certificate of probable

cause from the trial court. (§ 1237.5.)

       Appellate counsel has filed a brief pursuant to People v. Wende (1979) 25
Cal. 3d 436 (Wende), indicating he has not been able to find any reasonably arguable

issues for reversal on appeal. Counsel requests this court to review the record for error as

required by Wende. We offered Stiegman the opportunity to file his own brief on appeal

but he has not responded.

                                STATEMENT OF FACTS

       In his guilty plea Stiegman admitted assaulting three separate people with force

likely to cause great bodily injury. He also admitted that he personally inflicted great

bodily injury on each of the victims.

                                        DISCUSSION

       As we have previously noted, appellate counsel has filed a brief pursuant to

Wende, supra, 25 Cal. 3d 436. Pursuant to Anders v. California (1967) 386 U.S. 738

                                             2
(Anders), counsel has identified possible but not reasonably arguable issues for reversal

to aid the court in its review of the record:

       1. Whether Stiegman was sentenced in accordance with the plea agreement?

       2. Whether Stiegman was given all custody and conduct credits to which he was

entitled?

       We have reviewed the entire record in accordance with Wende, supra, 25 Cal. 3d
436 and Anders, supra, 386 U.S. 738. We have been unable to find any reasonably

arguable issue for reversal on appeal. Competent counsel has represented Stiegman on

this appeal.

                                       DISPOSITION

       The judgment is affirmed.




                                                                            HUFFMAN, J.

WE CONCUR:


               McCONNELL, P. J.


                    O'ROURKE, J.




                                                3